Citation Nr: 9921669	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  98-01 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


INTRODUCTION

The veteran served on active duty from June 1979 to February 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
the veteran's claim for service connection for PTSD.  


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.  

CONCLUSION OF LAW

The claim for service connection for PTSD is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows there were no 
complaints of, diagnosis of or treatment for any mental 
disorders while the veteran was on active duty.  

Review of the service personnel records shows that the 
veteran served in Korea from February 1980 to February 1981.  
His military occupational specialty (MOS) was infantryman.  
He was awarded the Army Service Ribbon and the Overseas 
Service Ribbon.  He did not receive any awards or decorations 
denoting participation in combat.  

The reports of VA examinations conducted in March 1984 did 
not include any pertinent findings.  

A stressor statement was received at the RO in June 1995.  
The veteran reported while stationed in Korea he was assigned 
to C Company, 1st/17th Infantry Battalion of the 2nd Division.  
The veteran reported that in October 1980, a Captain 
Kroverchonick had ordered a weapons platoon out on patrol.  
The veteran did not indicate that he was a member of the 
weapons platoon.  When the captain saw the weapons platoon 
returning from its mission, he mistakenly thought the platoon 
was an enemy attack and commenced firing.  Eventually, North 
Koreans on the other side of the border began to fire at the 
weapons platoon also.  The firing lasted for 30 minutes.  No 
U. S. troops were injured.  The veteran reported that after 
the incident, the captain was reduced in rank to private.  
The veteran alleged that the military covered the incident 
up.  

VA outpatient treatment and hospitalization records have been 
associated with the claims file.  On a treatment record dated 
in October 1996, it was noted the veteran reported he had 
witnessed the murder of four black soldiers by a white 
captain because the captain was a racist.  The veteran 
refused to give specific dates or details of the incident.  
He alleged the incident was covered up by the military.  The 
pertinent assessment was rule out post traumatic stress 
syndrome (PTSS) versus malingering.  On a separate clinical 
record dated in October 1996, the notation was made that the 
veteran attributed his PTSS like symptoms to a fire fight 
that occurred in Korea.  The Axis I assessments were consider 
major depression versus PTSD; consider organic personality 
disorder secondary to traumatic brain injury suffered in a 
motor vehicle accident; and consider malingering.  A January 
1997 treatment record included an Axis I diagnosis of 
depressed adjustment disorder; rule out alcohol induced mood 
disorder; PTSD symptoms.  

The report of a November 1996 VA PTSD examination has been 
associated with the claims file.  The veteran informed the 
examiner that "being nearly assassinated in the military" 
was stressful.  He also indicated that the firefight incident 
in Korea caused him bitterness.  He reported that there were 
witnesses to the event but refused to give their names as 
that would allow the government to interfere.  Eventually he 
provided the name of "Sergeant [redacted]" who was acting first 
sergeant and platoon leader at the time of the firefight in 
Korea.  The Axis I diagnosis was anxiety disorder not 
otherwise specified with post-traumatic stress symptoms 
(provisional).  The examiner noted that the Axis I diagnosis 
was provisional as verification of the veteran's stressor 
experience was still being sought.  

A letter dated in January 1997 with attachments from the U. 
S. Army and Joint Services Environmental Support Group (ESG) 
is of record.  ESG transmitted a unit history for the 17th 
Infantry Regiment.  It was noted that the unit history did 
not mention the 1980 incident in Korea described by the 
veteran.  No U. S. casualties occurred in Korea in 1980.  
Additionally, the U. S. Army Court of Military Review had no 
record of the court martial of a Captain "[redacted]" or 
[redacted]."  



The veteran submitted an additional stressor statement on the 
back of a VA Form 21-527 in June 1997.  He alleged that 
during basic training at Fort Dix, New Jersey in August 1979, 
he witnessed two drill sergeants kill a soldier.  The two 
sergeants threatened the rest of the soldiers with death if 
they talked of the incident.  

A statement in support of claim dated in November 1997 was 
submitted by the veteran.  He reported that private "[redacted]" 
was the name of the man killed at Fort Dix by a drill 
instructor.  The sergeant allegedly kicked and beat the man 
to death.  He reported that [redacted] and [redacted]
had knowledge of the incident.  

In December 1997, the veteran submitted a newspaper article 
dated in June 1979 which showed that a congressman had 
charged the Army with extreme negligence for its handling of 
trainee abuse complaints at Fort Dix.  Witnesses were noted 
to have described cases of violent beatings of trainees the 
previous summer by drill sergeants.  

In June 1998, ESG, now renamed the U. S. Armed Services 
Center for Research of Unit Records, wrote to the RO 
informing it that available casualty data did not list a 
private [redacted] as killed in 1979.  Additionally, the U. S. 
Army Crime Records Center was unable to document the death of a 
private [redacted] at Fort Dix, New Jersey, in 1979.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as the 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is not well-grounded.  The 
veteran's claim is lacking a diagnosis of PTSD.  The Board 
notes the following pertinent diagnoses of record: rule out 
PTSS versus malingering; consider major depression versus 
PTSD, and PTSD symptoms.  These are not actual diagnoses of 
PTSD.  

The most recent diagnosis was included on a January 1997 VA 
clinical record which diagnosed depressed adjustment 
disorder, rule out alcohol induced mood disorder, PTSD 
symptoms.  The November 1996 VA examination which was 
conducted specifically to determine if the veteran had PTSD 
did not result in a diagnosis of the disorder.  A provisional 
diagnosis of PTSD symptoms was made at that time.  The 
examiner explained that his diagnosis was provisional as 
there was no confirmation of the veteran's claimed in-service 
stressors.  The Board notes that the RO attempted to confirm 
the claimed stressors without success.  

The veteran alleges that he has PTSD as the result of his 
experiences during active duty.  However, he has presented no 
competent medical evidence to support his allegation of 
having PTSD.  

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois v. Brown, 6 Vet. App. 136 (1994), the 
veteran's lay opinion is an insufficient basis upon which to 
find this claim well grounded.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); King v. Brown, 5 Vet. App. 19, 21 (1993).  

Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the veteran's claim 
for service connection for PTSD must be denied as not well 
grounded.  

The only evidence of record which indicates that the veteran 
currently has PTSD as a result of his active duty is the 
veteran's own allegations.  The veteran is a lay person and 
as stated above, a lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the veteran has not been prejudiced 
by the decision.  This is because in assuming that the claim 
was well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
PTSD.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F. 3d. 1464 
(Fed. Cir. 1997).

As the veteran's claim for service connection for PTSD is not 
well grounded, the doctrine of reasonable doubt is not 
applicable to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for PTSD, the appeal is 
denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

